Citation Nr: 0727930	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  02-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating greater than 30 percent 
for psychophysiological musculoskeletal and gastrointestinal 
disorder with a deformed duodenal bulb.

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from December 1956  to July 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified before a Judge sitting at the RO, at a 
Travel Board hearing in November 2002.  The transcript is 
associated with the claims folder.  In October 2003, the 
Board remanded this case to the RO for further development.  

By an August 2005 letter, the Board informed the veteran that 
the Judge was no longer employed by the Board, told him he 
had a right to another hearing by another Judge, and asked 
him to choose within 30 days whether he wanted another 
hearing.  As the Board has received no response from the 
veteran in the 30 days after the issuance of the August 2005 
letter, the Board may proceed with review of the case.

In October 2005, the Board affirmed the RO's denial of three 
claims before the Board at this time.  The appellant appealed 
this case to the U.S. Court of Appeals for Veterans Claims 
(Court).  

In March 2007, the VA General Counsel and the appellant's 
representative at that time filed a joint motion with the 
Court.  The claim of entitlement to a disability rating 
greater than 10 percent for residuals of right inguinal 
hernia repair was abandoned by the veteran, effectively 
affirming the Board's decision on this issue.  As a result, 
this issue is not before the VA at this time.  The evaluation 
of this disorder in the prior Board decision will be used in 
the consideration of the veteran's TDIU claim. 

The Court approved the joint motion that month, vacating and 
remanding two of the three issues addressed by the Board in 
October 2005.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's psychophysiological musculoskeletal and 
gastrointestinal disorder with deformed duodenal bulb is 
currently manifested by no more than some occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms including depressed mood and anxiety.

3.  The veteran is service connected for psychophysiological 
musculoskeletal and a gastrointestinal disorder with deformed 
duodenal bulb, evaluated as 30 percent disabling, and 
residuals of right inguinal hernia repair, evaluated as 10 
percent disabling.  A combined disability evaluation of 40 
percent is in effect.  These evaluations do not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

4. The veteran's service connected disabilities have not been 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for psychophysiological musculoskeletal and 
gastrointestinal disorder with deformed duodenal bulb have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 
9421 (2006).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met. 38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected 
psychophyisological and hernia disorders are more disabling 
than currently evaluated.  Disability ratings are determined 
by the application of a schedule of ratings, which are based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  A request for an 
increased rating is to be reviewed in light of the entire 
relevant medical history.  See generally 38 C.F.R. § 4.1; 
Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

1.  Psychophysiological musculoskeletal and 
gastrointestinal disorder with deformed duodenal bulb	

The veteran was granted service connection for a disability 
classified as psychophysiologic musculoskeletal and 
gastrointestinal disorders with other somatic complaints by a 
rating decision dated in May 1978.  The RO assigned a 30 
percent rating for this disability.  This rating has been 
confirmed by various Board decisions dated in June 1979, May 
1986, and September 1994.  The veteran now contends that his 
psychophysiological reaction is more severe than currently 
evaluated, and that an increased rating is warranted.  
 
The veteran's psychophysiological disorder is currently rated 
under 38 C.F.R.  § 4.129, Diagnostic Code (DC) 9421, as 30 
percent disabling.  Under that code, a 30 percent disability 
rating is in order when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9421 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Evidence relevant to the current level of severity of the 
veteran's psychophysiological disorder includes a March 2004 
VA psychiatric examination.  At the time of the examination, 
the veteran complained of gastrointestinal problems, pain in 
several areas of the body, heart problems, depression, peptic 
ulcer, impotency, and vision problems.  He stated that he was 
currently taking Prevacid for his neurotic stomach disorder.
   
On mental status examination, the veteran was alert and fully 
oriented.  Memory testing revealed possible problems with 
short-term and remote memory functioning.  There was no 
evidence of difficulty with concentration or attention.  The 
veteran's speech was normal for rate and volume.  It was also 
clear, coherent, and goal directed.  There was no evidence 
that the veteran was responding to internal stimuli during 
the interview.  The veteran denied every suffering from 
auditory or visual hallucinations.  He denied delusions of 
reference and did not endorse any bizarre delusional beliefs.  
He denied paranoia or grandiosity.  The veteran's affect was 
angry and hostile.  He described his mood as "frustrated."  
He reported feeling depressed on a daily basis approximately 
an hour-and-a-half.  The veteran stated that his depression 
is precipitated by his unemployability.  He denied current 
suicidal or homicidal ideation.  The veteran indicated that 
slept at least 10 hours per night and napped during the day.  
He reported difficulty with concentration but stated that he 
had a positive self-esteem.  He also reported experiencing 
anxiety but denied panic, compulsions, or obsessions.  

Based upon this examination the examiner diagnosed the 
veteran with a somatization disorder.  The examiner assigned 
the veteran a GAF score of 60 for his somatization disorder.  
The examiner noted that it was unclear whether the veteran's 
reported physical problems are fully explained by medical 
conditions.  The examiner opined that unless it was 
determined by a physician that the veteran's physical 
problems are fully attributable to medical issues, the 
veteran meets the requirement for somatization disorder.  The 
examiner also opined that the veteran was not unemployable 
due to his psychophysiological disorder.  The Board must find 
that this report provides negative evidence against this 
claim.

Also of record are VA outpatient treatment reports and 
various private treatment records dated from November 1982 
through December 2003.  These records reflect treatment for 
various disorders including cardiomyopathy, arthritis, peptic 
ulcers, a back disorder, and gastrointestinal problems.  In 
August 1991 correspondence, Dr. W.H.S. stated that the 
veteran was unemployable due to his chronic arthritis.  In 
December 1993 correspondence, Dr. W.H.S stated that the 
veteran was unemployable due to his arthritis and 
cardiovascular disorder (nonservice connected disorders, 
providing more medical evidence against this claim).  

In March 1998 and July 2000 correspondence, Dr. W.H.S stated 
that the veteran was unemployable due to a combination of his 
cardiovascular, ulcer, and gastrointestinal disorders.  
Finally, in December 2003 correspondence, Dr. W.H.S stated 
that the veteran was unemployable due to his chronic anxiety.       

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Considering such evidence in light of the criteria noted 
above, the Board finds the veteran's psychophysiological 
disorder does not meet the criteria for a higher evaluation.  
As noted above, a 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to certain symptoms; however, the Board finds that those 
delineated symptoms are not characteristics of the veteran's 
service connected disability.  In this respect, the veteran 
has not been found to have such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; or difficulty in understanding 
complex commands.  The veteran has also not been shown to 
have any significant impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  

The veteran has maintained a lasting marriage with his wife 
for over 41 years.  He has also maintained significant 
relationships with his children.  As for industrial 
impairment, it appears that the veteran has been unemployable 
due to arthritis and a cardiovascular disorder, both non-
service connected disorders, since 1991.  The constantly 
changing opinions from Dr. W.H.S. regarding the cause of the 
veteran's industrial impairment do not support the veteran's 
claim.  In this regard, based on review of Dr. W.H.S reports, 
the Board must find that they are entitled to very limited 
probative value.  The basis for the many changing opinions of 
this health care provider are very unclear.    

While the veteran has experienced depressed mood and anxiety, 
such disturbances are more characteristic of the criteria for 
the 30 percent rating.  As the criteria for the next higher, 
50 percent rating are not met, it logically follows that the 
criteria for any higher evaluation likewise are not met.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's somatization disorder, standing alone, causes 
marked interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

The facts and analysis cited above was taken directly from 
the Board's decision of October 2005.  In the joint motion of 
March 2007, for the purposes of the remand, the parties 
accepted the facts as designated by the Board.  The Board has 
reviewed written argument from the veteran's representative 
and statements from the veteran and finds no basis to alter 
the determinations cited above.

In October 2005, the Board stated the following: 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic 
codes to evaluate somatization disorder, consideration 
of other diagnostic codes for evaluating the disability 
does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating 
schedule does not provide a specific diagnostic code to 
rate the disability).  See Butts v. Brown, 5 Vet. App. 
532 (1993).  

The Board has considered evaluating this disability 
under separate diagnostic codes for the 
psychophysiological, musculoskeletal, and 
gastrointestinal disorders associated with this 
condition.  However, based on a total review of the 
record, including service medical records and all post-
service medical records, the Board finds that the 
condition is correctly evaluated as a single disorder 
under this one diagnostic code.  The medical evidence 
is found to clearly support such a finding. 

The joint motion indicates that it was error for the Board 
not to cite other "relevant" diagnostic codes (DCs) and the 
rating criteria therein.  The basis for this finding is 
unclear as the Board found no basis to evaluate the veteran's 
condition under any other DC (either relevant or non 
relevant) based on a review of the record.  In any event, the 
Board has considered the other "possible relevant DCs" 
cited within the joint motion.  They include the following:

DC 7301 -    Peritoneum Adhesions

Under this code, moderately severe peritoneal adhesions that 
involve partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain, warrant a 30 percent rating. Severe peritoneal 
adhesions that involve a definite partial obstruction shown 
by X-ray, with frequent and prolonged episodes of severe 
colic distension, nausea or vomiting, perforated ulcer, or 
operation with draining, warrant a 50 percent rating, which 
is the maximum possible evaluation under this code for the 
disability.  See 38 C.F.R.  § 4.114, DC 7301. 

DC 7305 - Duodenal Ulcer

This DC provides a 60 percent rating for severe symptoms 
manifested by pain which is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating is assigned for moderately severe ulcer 
disease manifested by symptoms less than "severe" but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 20 percent 
rating is assigned for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  A 10 percent rating is assigned for mild 
ulcer disease with recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114, Diagnostic Code 7305. 

DC 7319 - Irritable Colon Syndrome

Under Diagnostic Code 7319, a 0 percent evaluation is 
warranted where the evidence shows mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent evaluation is 
warranted where the evidence shows moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating applies for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.

A "musculoskeletal disorder"

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this diagnostic code, 40%, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10% 
rating is assigned when there is characteristic pain on 
motion.  A 20% evaluation requires evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  The highest rating 
allowable under this diagnostic code, 40%, will be awarded 
with evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease 
.  A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
diagnostic code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also according to the new law, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (an kylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of t he cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.  

It is important for the veteran, the Court, and the parties 
of the joint motion to understand that the veteran is not 
service connected for a back disorder or a gastrointestinal 
disorder.  He is service connected for somatic complaints of 
a musculoskeletal and gastrointestinal disorder with a 
deformed duodenal bulb.  Whether or not the veteran currently 
has a back disorder or gastrointestinal disorder (other than 
the service connected right inguinal hernia repair or a 
deformed duodenal bulb) is irrelevant as he is service 
connected only for a psychophysiological (or acquired 
psychiatric disorder) associated with complaints of pain 
regarding both his back and stomach with a deformed duodenal 
bulb, nothing more.  This condition has been clearly 
identified in several examinations, including VA examination 
in September 1987 in which the somatic disorder was clearly 
noted.  Other medical record following service clearly 
establishes the disorder, the VA has related this disorder to 
service, and the Board is evaluating this disorder alone, and 
nothing more.
 
Even if the veteran currently has objective evidence of a 
current back or gastrointestinal disorder at this time (many 
years after service), this fact does not provide a basis to 
assume that these current physical disorders have any 
association with service from December 1956 to July 1976, 
more than 30 years ago, or the service connected disorder.  
The service and post-service medical record clearly 
identifies the service connected disorder following service, 
while clearly revealing no back or gastrointestinal problem 
beyond the deformed duodenal bulb.  

Simply stated, evaluation of the veteran's condition under a 
DC for a disorder that the veteran is not service connected 
is clearly prohibited by law.  Therefore, evaluation of the 
veteran's disorder under the DCs cited by the parties of the 
joint motion is not appropriate. 

Regarding the deformed duodenal bulb, the Board has reviewed 
the objective medical evidence and finds no basis to assign a 
separate compensable evaluation for this disorder.  The Board 
finds that the post-service medical record provides evidence 
against this claim.  The post-service medical record, as a 
whole, clearly indicates no objective disorder associated 
with this problem at this time.

The evaluation of a somatoform disorder is, almost by 
definition, difficult, and the veteran has been given every 
benefit of the doubt in evaluating this claim.  However, the 
Board finds that the service and, most importantly, post-
service medical evidence in this case is unusually clear, 
providing evidence against the veteran's claim for a higher 
evaluation on any appropriate DC. 

In conclusion, the Board finds that the evidence warrants a 
disability rating of no higher than 30 percent under DC 9421 
for the veteran's psychophysiological musculoskeletal and 
gastrointestinal disorder with deformed duodenal bulb.
	2.  A total rating

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The veteran is service connected for psychophysiological 
musculoskeletal and gastrointestinal disorder with deformed 
duodenal bulb, evaluated as 30 percent disabling, and 
residuals of right inguinal hernia repair, evaluated as 10 
percent disabling.  A combined disability evaluation of 40 
percent is in effect.  Therefore, he does not meet the 
minimum schedular criteria for a TDIU.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board concludes the appellant is not unemployable due to 
his service connected disabilities.  As was stated earlier, 
the examiner from the veteran's March 2004 VA psychiatric 
examination opined that the veteran was not unemployable due 
to his psychophysiological disorder.  This examiner also 
opined that chronic pain would not prelude the veteran from 
working in a relatively low stress, sedentary job because, as 
was stated by the veteran, his pain is not significant when 
he is not physically active and not under significant stress.  
The minimal nature of the hernia condition is clearly 
indicated in the most recent VA examination report. 

This service-connected disabilities may interfere with some 
types of work but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

The veteran is considered disabled by the Social Security 
Administration (SSA) and has been since 1985.  The Court has 
held that, while a SSA decision is not controlling for 
purposes of VA adjudications, the decision is "pertinent" 
to a veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 
140 (1993).  However, this decision was based on several 
other disorders, including a back disorder, for which service 
connection is not in effect.  The medical evidence clearly 
indicates several severe nonservice connected disabilities, 
providing much evidence against the claim that it is his 
service connected disorders that have caused his 
unemployment.  All VA examinations, which the Board finds are 
entitled to great probative weight, also provide much 
evidence against this claim.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation. The appellant's service connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment as a result of these conditions.  As was stated 
earlier, Dr. W.H.S.'s opinion that the veteran's chronic 
anxiety makes him unemployable is not competent evidence 
given the inconsistent cause and effect opinions from Dr. 
W.H.S. since April 1985.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted credible supporting 
evidence of unemployability based on the current service 
connected disabilities, the evidence on file is not 
plausible, and the veteran's own statements are found not 
credible. 


The Duty to Notify and the Duty to Assist
The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  The Board finds that the VCAA notice requirements 
have been satisfied by virtue of a letter sent to the veteran 
in March 2004.  In particular, the RO: (1) informed the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
appellant about the information and evidence that VA will 
seek to provide; (3) informed the appellant about the 
information and evidence that is expected to be provided; and 
(4) requested that the appellant provide any evidence in 
their possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claims."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield  v. 
Nicholson, 20 Vet. App. 537 (Fed. Cir. 2006) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

The Board finds that the presumption of prejudice due to any 
timing error regarding notice has been rebutted in this case 
by the following: (1) based on the communications sent to the 
appellant over the course of this appeal, the veteran clearly 
had actual knowledge of the evidence they are required to 
submit in this case; and (2) based on the appellant's 
contentions and the communications provided to them by the VA 
over the course of this appeal, the appellant reasonably 
understands what was needed to prevail.  The Board finds that 
the appellant is clearly aware of the facts of this case and 
the basis of the denial.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The appellant himself, in April 2007, 
indicated to the Board that he had nothing else to submit.  
Importantly, the parties of the joint motion itself made no 
reference to any problem in the duty to notify.

The Board thus finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the effective date claim 
decided herein, is available and not part of the claims file.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

The Board has consider the argument that the medical opinion 
of March 2004 does not meet the requirements of the Board's 
remand in this case, in violation of Court's decision in 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board rejects the argument that the medical opinion from 
the March 2004 examination does not meet the requirements of 
the Board's remand.  The medical opinion clearly states that 
the chronic pain "would not preclude" the veteran from 
working in a relatively low stress sedentary job.  The Board 
finds that this response answers, in full, the question posed 
by the Board and the critical question in this case.  
Additional elaboration by the examiner would serve no 
constructive purpose. 

ORDER

Entitlement to a disability rating greater than 30 percent 
for psychophysiological musculoskeletal and gastrointestinal 
disorder with deformed duodenal bulb is denied.

Entitlement to a TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


